HEAD, J.,
dissenting. — The question in this case is, whether or not the probate court had jurisdiction to appoint Ralph G. Richards guardian of the person and estate of Jetta Simon, alleged to have been a person of unsound mind.
It is not disputable that the jurisdiction of that court of the appointment of guardians of persons of unsound mind, being statutory, is special and limited; and that every fact made by the statute a prerequisite to the exercise of the jurisdiction must appear, affirmatively, upon the face of the court's proceedings in order to uphold the validity of the appointment.
The statute, by which the validity of the appointment now in question is to be tested, is contained in the article and chapter of the Code of 1886, beginning with section 2390, (Code of 1896, §2255). That section (2390) provides that: “The court of probate has authority, and it is a duty, to appoint guardians for persons of unsound mind residing in the county, having an estate, real or personal, and of persons of unsound mind residing without the State, having within the county property *639requiring the care of a guardian, under the limitations, and in t'he mode hereinafter prescribed.”
Thus Ave see, the requisites defined by this section, to be established in the mode prescribed by subsequent provisions of the article, are: 1. That the person is of unsound mind. 2. That he or she resides in the county where the proceeding is had; and 3. That he or she has an estate, real or personal; or 1. That the person is of unsound mind. 2. That he or she resides Avithout the State; and 3. That he or she has property in the county requiring the care of a guardian.
Section 2392 (Code of 1896, §2257) provides that, “Upon the petition of any of the relatives or friends of any person alleged to be of unsound mind, setting forth the facts and name, sex, age and residence of such person, accompanied by an affidavit that the petitioner believes the facts therein stated to be true, the court of probate of the county in Avhich such person alleged to be of unsound mind resides, must appoint a day, not more than ten days from the presentment of such petition, for the hearing thereof.”
Thus we see, that the facts required by section 2390, us above stated, are required to be set out in the petition, and in addition thereto, the petition must show that it is filed by a relative or friend of the person alleged to be of unsound mind, and must set forth the name, sex and age of such person. These are the jurisdictional facts required to be set forth, as the basis of the inquisition and ascertainment, by the verdict of a jury, whether or not they are true. Thus, section 2394 (Code of 1896, §2259) requires, that a “jury must be impannelled and sworn well and truly to make inquisition of the facts alleged in the petition, and a true verdict render according to the evidence;” and section 2395 (Code of 1896, §2260) provides that, “if the jury find by their verdict that the facts alleged in the petition are true, and that such person is of unsound mind, the court must cause the petition and all the proceedings thereon to be recorded, and appoint a suitable guardian;” and section 2391 (Code of 1896, §2256) declares that a guardian for a person alleged to be of unsound mind, residing in the county, must not be appointed until an inquisition has been had and taken as directed in the article.
Were these proceedings Conformed to, in the case of *640Jetta Simon, so as to confer jurisdiction upon the probate court to appoint Richards her guardian?
We Avill look first at the petition, and see if it shoAVS the jurisdictional facts which the statute requires it to sho w. It shows that it was filed by said Richards, and that he Aims a friend of said Jetta and her family; it states the age and sex of said Jetta; her residence in Mobile county, where the proceeding Avas had, and that she is of unsound mind, and incapable of managing her affairs. This is all, save the prayer. It, therefore, omits one of the most vital jurisdictional facts. Upon reading section 2390, it is seen that the jurisdiction is not conferred to appoint guardians for persons of unsound mind generally, but for such persons, if residing in the county, having an estate, real or personal; or if residing without the State, having, Avithin the county, property requiring the care of a guardian. It nowhere appears in the proceedings that Jetta Simon had an estate, real or personal, anywhere.
The case is stronger against the validity.of the proceeding than that of Cohen v. Wollner, 72 Ala. 233. There the statute was, “That the several chancellors in this State, either in term time or vacation, are hereby authorized and empowered to relieve married women of the disabilities of coverture, as to their statutory and other separate estates, so far as to invest them with the right to buy, sell, hold, convey and mortgage real and personal property, and to sue and be sued as femmes sole, whenever the wife by 'her next friend, shall file her petition in the court of chancery for the district in which she resides, praying that she be decreed, for the purposes aforesaid, tó be declared a femme sole.” The petition of the Avife, under this statute, then before the" court, did not state that she had a statutory or other separate estate. The decree, upon that petition, removing her disabilities, was being collaterally assailed. The court held that the petition was fatally defective, on account of the omission stated; that the chancellor Avas,. consequently, Avithout jurisdiction and his decree void. Chief Justice Stone said: “What are the essentials to put this statutory jurisdiction into exercise? The petitioner must be a married woman. The statute provides for none other. She must have an estate, for the powers of the chancellor can be invoked and exercised only in reference to her es*641tate. The estate must he separate, either statutory or otherwise. Such is the statute, and the chancellor’s power is confined by the statute to that description of estate. We say, she must have an estate. Courts pronounce on existing rights, and existing conditions; not on future possibilities. A petition under this statute, averring that the petitioner had no estate, statutory or otherwise, would certainly be demurrable. The chancellor would not pronounce judgment on a mere abstraction, or imaginary case. A real subject of judicial inquiry must be before the court. A proceeding to obtain the judgment of the court as to a right of property, when there is no such property in existence is certainly an anomaly. The statute requires that such petition shall pray that the petitioner ‘be decreed, for the purposes aforesaid, a femme sole.’ The purposes aforesaid are, relief from ‘the disabilities of coverture as to her statutory and other separate estate.’ How can she be under disabilities, when she has no estate? And how can the chancellor confer on her power over that she has not, and never may acquire? The petition found in these records^ under which it is claimed Mrs. Cohen was. relieved of the disabilities of coverture is fatally defective in substance, and did not put this statutory power of the chancellor into exercise. It entirely omits to aver that she had any estate of any kind, statutory or otherwise; and thus fails to show she was entitled to the relief the statute offers. A failure to make a jurisdictional averment, in statutory proceedings like this, is equivalent to an admission that there is no fact on which to base such averment. The chancellor never having acquired jurisdiction, the whole proceeding was and is void.” — Citing a number of Alabama cases. This case has been followed in the following: Stoutz v. Burke, 74 Ala. 530; Voltz v. Voltz, 75 Ala. 555; Falk v. Hecht, Ib. 293; Hatcher v. Diggs, 76 Ala. 189; Powell v. N. E. Mortgage &c. Co., 87 Ala. 602. In Cox v. Johnson, 80 Ala. 24, the same principle was applied to the statute for relieving minors of their disabilities. In these cases, in reference to the disabilities of married women, we have seen, the statute did not, in terms, provide what the petition should contain. Here, it expressly requires that it shall contain these facts.
The principle above declared, that the statutory juris*642(fictional facts must affirmatively appear of record when the jurisdiction is statutory and limited, as in this .case, is as old to this, court as the organization of the court itself, and has been declared and enforced in decisions numbered by scores. There is no- more firmly established rule of property in this State.
The probate court, by reason of the omission mentioned, was, unless the rule be set at naught, without jurisdiction to appoint a guardian and the appointment of Richards ivas void.
But, if this were otherwise; if the petition had alleged all these requisite facts, we find thére is wanting the judicial ascertainment of the truth and existence of such facts which the statute, in terms, provides shall be had Indore the appointment of a guardian shall be made. .A requirement of a petition stating certain named facts would be the emptiest form without some adequate procedure for the ascertainment of their truth, and until their truth is judicially ascertained and established in the mode prescribed by law, the case they make can not, in the view of a court of justice, be said to exist. We search the record of the proceedings in vain to find thereon an ascertainment, judicial or otherwise, by jury or judge, that either of the jurisdictional facts to which I have referred, ever had an existence, except that Jetta Simon was a person of unsound mind. Although the jurisdiction is confined to persons, of unsound mind who have estates, real or personal, and who, unless non-residents of the State, reside in the county -where the proceedings, are instituted, there was no ascertainment whatever that Jetta Simon resided in Mobile county, or that she had any estate whatever, real or personal. So far as these proceedings ascertain (or even .allege, as for that matter), the appointment of Richards was a mere effort to commit to.him the care and keeping of the person of Jetta Simon, a person residing we.know not where, and owning no estate — a case for which the law makes no .provision whatever. The statute expressly provides how the facts shall be judicially ascertained; in terms, requiring that a jury shall “make inquisition of the facts alleged in the petition, and a true verdict render according to the evidence,” and then declares, that “if the jury find by their verdict, that the facts alleged- in the petition are true and that such person is of *643unsoiuid miud, the court must cause the petition and all the proceedings thereon to he recorded, and appoint a suitable guardian of such person.” It thus becomes, first, by the allegation of the essential facts in the petition, and next by the judicial ascertainment by a jury that the facts so alleged are true, a case where the probate court is authorized to appoint a guardian. This ascertainment by a jury, is manifestly, a sine qui non to the exercise of the jurisdiction. Language could not be plainer. The verdict simply ivas that Jetta Simon ivas a person of unsound mind, thus failing to ascertain any of the other jurisdictional facts. The effect of the majority opinion is that the very, the only means provided and required by the statute for the judicial ascertainment and establishment of facts which constitute the case in which, by the statute, the probate court is authorized to appoint a guardian, is a mere matter of regulation, and its non-observance a mere irregularity. If this be true, then, most clearly, no verdict at all need be rendered in order to uphold the appointment; for if a verdict may omit to find all the facts but one, and still be sufficient, a finding of none of the facts is essential; and if this be true, the requirement of an inquisition and the mode of conducting it, prescribed by the statute, would be likewise matters of regulation, and their nonobservance would not affect the validity of the appointment, for surely the verdict required by the statute' to be rendered is the sole end and aim of the inquisition, without which the inquisition would amount to nothing, and this verdict, to be of any force at all, must be the verdict which the statute requires. It must ascertain that the facts stated in the petition are true. The result would be that the probate court would'be authorized to appoint the guardian upon bare allegations of facts, unproven, unascertained by any judicial proceeding; and the order of the probate court appointing the guardian would be conclusive evidence of its authority to make the appointment. If this be a correct construction of the statute, I would hesitate to say that it is not violative of both the Federal and State Constitutions, in that, by virtue of. it, a person may be deprived of the possession of his property without due process of law.
It is said in the opinion of the court, that, “The jurisdiction to appoint guardians for persons of unsound *644over whom the statute extends the jurisdiction, to-wit, those having an estate, real or personal, much less proof, minds is as extensive as in the case of probate of wills, the granting of letters testamentary, sales of property of intestates, allotment of dower and partition of lands, all of which are enumerated, with other subject-matters of jurisdiction, under said section 787” of the Code. As I understand the rule, this statement is partially incorrect. As to sales of property of intestates, allotment of dower and partition of lands, it is correct, but as to probate of wills, the granting of letters testamentary, and of administration, and of orphans’ business, the jurisdiction is derived from the Constitution, and is, therefore, general; and like all other courts of general jurisdiction its decrees, in those matters, are valid, unless by something appearing upon the record it is affirmatively shown that some jurisdictional facts did not exist in the particular case; whereas, in those proceedings wherein the jurisdiction of the court is of purely legislative creation, such as sales of property of intestates, dower proceedings, partition, and the like, the jurisdiction is special and limited, and no intendments will be indulged to support its exercise. The facts which the statute makes essential to the jurisdiction must affirmatively appear .upon the record, or else the decree will be void.
For the authorities making this distinction plain, see the collation in 8 Brick. Dig., 181, §§71, 72. Take the case of Sims v. Waters, 65 Ala. 442, there cited, and from it we see, that in the settlement of intestates’ estates, before the probate court, prior to the grant, to that court, of general jurisdiction of such settlements, by the Constitution of 1868, the jurisdiction was special and limited; whereas, after the constitutional grant, it was general.
The statute, §787 of the Code, does not undertake or profess to constitute the probate court a court of general jurisdiction of any matter. Original jurisdiction of the specified subjects-matter is conferred, but like all purely statutory jurisdictions, those not given by the Constitution, must not only be exercised substantially as the statute requires, but the essential facts — those which make up the jurisdiction — must affirmatively appear.
The summation of the decision of the court is, that the probate court may appoint a guardian of a person *645of unsound mind without an allegation, even, that the person is of that class of persons non compos mentis or judicial ascertainment, that the person is of that class. There is not, from the beginning to the end of the proceedings, in the matter of the appointment of Bichareis, an intimation that Jetta Simon was a person of unsound mind having an estate, real or personal: Nor it is necessary that the further jurisdictional facts be judicially established by the inquisition and verdict which the statute requires, unless the court would hold that it is necessary that there should be a verdict finding that the person was a “person of unsound mind,” as there was in the case of Jetta Simon, and which is now held to have been sufficient, without more.
In the view I take of the decision, it is a departure from so many adjudications of this court holding, that in statutory proceedings, of this kind, before courts of special and limited jurisdiction, the jurisdictional facts must appear of record, that I feel it my duty to file my dissent.